        Case 1:20-cv-04047-LTS-OTW Document 21
                                            19 Filed 01/19/21
                                                     01/15/21 Page 1 of 2

                                        MEMO ENDORSED



101 Park Avenue, 17th Floor
New York, NY 10178
Tel (212) 878-7900 Fax (212) 692-0940                       SO ORDERED:
www.foxrothschild.com


ALEXANDER W. BOGDAN                                         Application GRANTED. Initial Case
Direct No: 212.878.7941
Email: ABogdan@FoxRothschild.com                            Management confrence is rescheduled
                                                            to March 16, 2021 at 2:30 p. m.

January 15, 2021

                                                            _______________________________
ECF
                                                            Ona T. Wang             1/19/21
Hon. Ona T. Wang                                            United States Magistrate Judge
United States Magistrate Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007


Re:       Dawkins v. Shake Shack Inc., Case No. 1:20-cv-04047-LTS-OTW
          Joint Request for Adjournment of Initial Pretrial Conference

Dear Judge Wang:

         We represent Shake Shack Inc. (“Shake Shack”), the defendant in the above-referenced
action. We write jointly with Plaintiff Shaquille Dawkins to request an adjournment of the
Initial Pretrial Conference currently scheduled before Your Honor on January 19, 2021. The
parties participated in a successful mediation through the Southern District of New York’s
mediation program on January 7, 2021, and have reached an agreement in principle to resolve
the litigation. We anticipate the parties will enter into a formal agreement and file a stipulation
of discontinuance within the next forty-five (45) days. We request that the Court adjourn the
scheduled Initial Pretrial Conference for at least forty-five (45) days to allow the parties
sufficient time to negotiate and execute their agreement and to file the anticipated stipulation of
discontinuance.




Active\118582508.v1-1/15/21
       Case 1:20-cv-04047-LTS-OTW Document 21
                                           19 Filed 01/19/21
                                                    01/15/21 Page 2 of 2




Judge Ona T. Wang
January 15, 2021
Page 2



       The Court has previously granted three requests to adjourn the Initial Pretrial Conference
pending the completion of mediation. Plaintiff joins in this request with Shake Shack.

                                                            Respectfully submitted,

                                                            /s/ Alexander W. Bogdan

                                                            Alexander W. Bogdan
cc:     All Counsel of Record (via ECF)




Active\118582508.v1-1/15/21
